EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Betti on 2/24/2022 
IN THE CLAIMS, cancel claim 26 and amend claims 1 and 20 as follows: 

1. (Currently Amended) A method for producing ultrapure water that generates increased cellular permeation comprising: 
	pumping a first solution of ultrapure water through a transfer pipe and a nozzle into a hollow cylinder, 
wherein the nozzle is located at the proximal end of the hollow cylinder and comprises:
(i) an intake hole in a proximal face of the nozzle connected to the transfer pipe; and
(ii) wherein the jet openings expel the ultrapure water toward an inner surface of the hollow cylinder and wherein the the inner surface of the chamber to produce a second solution of ultrapure water; and
wherein the second solution of ultrapure water generates increased cellular permeation as compared to a first solution of ultrapure water.  


Allowable Subject Matter
Claims 1, 6-14, 16, and 19-20 are allowed. The prior art does not teach or fairly suggest a method for producing ultrapure water with the transfer pipe, nozzle, and jet opening configuration as claimed in independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Thursday (8:30 am - 6:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANSHU BHATIA/Primary Examiner, Art Unit 1774